Case 2020CV000834 Document 2 Filed 10-30-2020 Page 1 of 11

 

 

 

 

 

 

FILED
10-30-2020
Clerk of Circuit Court
Outagamie County
2020CV000834
STATE OF WISCONSIN _ CIRCUIT COURT OUTAGAMIE COUNTY
JAN WESTBY,
W7196 KIRSCHNER ROAD
SHIOCTON, WISCONSIN 54170,
Case No.
Plaintiff, Class Code 30301

v5.

PATENAUDE & FELIX, A.P.C.
9619 CHESAPEAKE DRIVE, SUITE 300
SAN DIEGO, CALIFORNIA 92123-1392

Defendant.

 

SUMMONS

 

THE STATE OF WISCONSIN, to the said defendant:

You are hereby notified that the Plaintiff named above have filed a lawsuit or other legal

action against you. The Complaint, which is attached, states the nature and basis of the legal
action.

Within twenty (20) days of receiving this summons, you must respond with a written
answer, as that term is used in Chapter 802 of the Wisconsin Statutes, to the Complaint. The
Court may reject or disregard an answer that does not follow the requirements of the Statutes.
The answer must be sent or delivered to the court, whose address is: Circuit Court Branch,
Justice Center — 2nd Floor, 320 South Walnut Street, Appleton, Wisconsin 54911, and Francis R.
Greene, Stern Thomasson, LLP, Plaintiff's attorney, whose address is: 3010 South Appleton
Road, Menasha, Wisconsin 54952. You may have an attorney help or represent you.

If you do not provide a proper answer within twenty (20) days, the Court may grant

judgment against you for the award of money or other legal action requestec in the Complaint,
and you may lose your right to object to anything that is or may be incorrect in the Complaint. A
judgment may be enforced as provided by law. A judgment awarding money may become a lien

against any real estate you own now or in the future, and may also be enforced by garnishment or
seizure of property.

Page 1 of 11

Case 1:20-cv-0166B WCC. rage PILES of 14 Document 1-1
Case 2020CV000834 Document 2 Filed 10-30-2020 Page 2 of 11

Dated: October 30, 2020

s/ Francis R. Greene

Francis R. Greene (WI Bar # 1115577)
STERN*THOMASSON LLP

3010 South Appleton Road

Menasha, Wisconsin 54952

Telephone (973) 379-7500

E-mail: Francis@SternThomasson.com

Attorney for Plaintiff, Jan. Westby

Page 2 of 11

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 2 of14 Document 1-1
Case 2020CV000834 Document 2 Filed 10-30-2020 Page 3 of 11

 

 

 

 

 

 

FILED
40-30-2020
Clerk of Circuit Court
Outagamie County
2020CV000834
STATE OF WISCONSIN CIRCUIT COURT OUTAGAMIE COUNTY
JAN WESTBY,
W7196 KIRSCHNER ROAD
SHIOCTON, WISCONSIN 54170,
Plaintiff, Case No.:
Class Code 30301

VS.

PATENAUDE & FELIX, A.P.C.
9619 CHESAPEAKE DRIVE, SUITE 300
SAN DIEGO, CALIFORNIA 92123-1392

Defendant.

 

COMPLAINT FOR VIOLATIONS OF THE
FAIR DEBT COLLECTION PRACTICES ACT

 

This action is brought by Plaintiff, JAN WESTBY (“WESTBY”) against Defendant,

PATENAUDE & FELIX, A PROFESSIONAL CORPORATION (“PATENAUDE”), based on

the following:

I. PRELIMINARY STATEMENT
1. This action arises from practices, engaged in by Defendant when attempting to

collect consumer debts, that violate the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.
§§ 1692-1692p.

I. PARTIES
2. WESTBY is a natural person who, at all times relevant to this lawsuit was a
citizen of, and resided in, the City of Shiocton, Outagamie County, Wisconsin.

Page 3 of 11

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 3 0f14 Document 1-1
Case 2020CV000834 Document 2 Filed 10-30-2020 Page 4 of 11

3. PATENAUDE is a for-profit professional corporation formed under the laws of

the State of California.
4, PATENAUDE maintains its principal place of business at 9619 Chesapeake
Drive, Suite 300, San Diego, California 92123.

5, PATENAUDE’s registered agent in Califonia is Raymond Patenaude, 9619

Chesapeake Drive, Suite 300, San Diego, California 92123.

I. JURISDICTION & VENUE
6. This Court has subject matter jurisdiction pursuant to Wis. Stat. § 801.04(1) and
15 U.S.C. § 692k(d).
7. The Court has personal jurisdiction over Defendant pursuant to Wis. Stat.
$801.05(d) because Defendant does business in Wisconsin,

8. Venue is appropriate in Outagamie County pursuant to Wis. Stat. § 801.50(2)(a)

because the claim arose in Outagamie County.

IV. FACTS

9. Plaintiff is alleged to have incurred and defaulted on a financial obligation to TD
Bank, USA, N.A. (“TD Bank”) as a successor in interest to Target National Bank, (“Target
Obligation”).

10.‘ The alleged Target Obligation arose out of one or more transactions in which the
money, property, insurance, or services that were the subject of the transactions were primarily
for personal, family, or household purposes.

11, PATENAUDE contends the Target Obligation is in default,

12. Sometime prior to February 10, 2020, the creditor of the Target Obligation either

directly or through intermediate transactions assigned, placed, or transferred the debt to

Page 4 of 11

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 4of14 Document 1-1
Case 2020CV000834 Document 2 Filed 10-30-2020 Page 5 of 11

PATENAUDE for collection,

13. PATENAUDE collects, and attempts to collect, debts incurred, or alleged to have
been incurred, for personal, family, or household purposes on behalf of creditors using the U.S.
Mail, telephone, and Internet.

14. PATENAUDE is a high-volume debt collector.

15, On or about February 10, 2020, PATENAUDE mailed a collection letter to
Plaintiff (“the Letter”) concerning the Target Obligation, which was dated February 10, 2020,
and which Plaintiff received in the ordinary course of mail after February 10, 2020. A true and
correct copy of the Letter is attached hereto as Exhibit A, except the Letter is partially redacted.

16. | Upon information and belief, the Letter was mailed, or caused to be mailed, to
Plaintiff by persons employed by PATENAUDE as non-attorney “debt collectors” as defined by
15 U.S.C. § 1692a(6).

17. The Letter stated, in relevant part: “Total Due: $1270.98.”

18. Directly below that, the Letter stated, in relevant part: “Minimum Due: $310.00.”

19. The Letter went on to state in relevant part:

Please be advised that the above-referenced debt has been
assigned to this firm to initiate collection efforts regarding
your delinquent outstanding balance to our client. Because
of interest, late charges, and other charges the amount due
on the day you pay may be greater. Please call our office to
get an exact payoff amount. In the event that an adjustment
is necessary after we receive your payment, we will inform
you prior to depositing your payment.

20. The Letter does not disclose whatether PATENAUDE was seeking to collect the
Total Due or only the Minimum Due.

21. The Letter does not disclose what amount was required to cure any default or

satisfy all past due payment obligations.

Page 5 of 11

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 5of14 Document 1-1
Case 2020CV000834 Document 2 Filed 10-30-2020 Page 6 of 11

22. The Letter is confusing to the unsophisticated consumer because it does not make
clear whether interest, late charges, and other charges were accruing on the Minimum Due or on
the Total Due.

23. The fear of possible “interest and late charges” might influence an unsophisticated
consumer “[b]ecause these consumers must often make difficult decisions about how to use
scarce financial resources.” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d 362, 368 (7th Cir.
2018). For example, a rational person with limited financial resources would, based on the
Letter, choose to pay the Debt over an otherwise identical debt which accurately disclosed
accurate information about how and in what amounts the Debt would or may be increasing.

24, PATENAUDE’s use of form letters like the Letter—which fails to accurately
state how and in what amounts the Debt could increase—competitively disadvantages debt
collectors who collect debts without obscuring the fact those debts’ balances may vary from day
to day.

25. ‘The Letter deprived WESTBY of truthful, non-misleading, information in
connection with PATENAUDE’s attempt to collect a debt.

26. The unsophisticated consumer would presume that the Letter was the work
product of one or more licensed attorneys as it stated the “debt has been assigned to this firm to
initiate collection efforts,” and then refers to the creditor as “our client,”

27. The letterhead referred to the “LAw OFFICES OF” PATENAUDE and described
PATENAUDE as “A PROFESSIONAL LAW CORPORATION” (Emphasis in original).

28. The addresses of several PATENAUDE Law offices are listed below the
letterhead, which would also lead the “unsophisticated consumer” to believe the Letter was the

work product of one or more licensed attorneys at one those addresses listed.

Page 6 of 11

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 6of14 Document 1-1
Case 2020CV000834 Document 2 Filed 10-30-2020 Page 7 of 11

29. The unsophisticated consumer would further presume that the Letter was in fact
the work product of a licensed attorney as it was personally signed by “LAW OFFICE OF
PATENAUDE & FELIX” and personally signed with a handwritten si gnature.

30. The Letter falsely implies that PATENAUDE is licensed to practice law and
pursue legal remedies in the State of Wisconsin,

31. After receiving the Letter, the unsophisticated consumer would reasonably infer
that TD Bank was proceeding aggressively to collect the Target Obligation.

32. The unsophisticated consumer would infer that TD was proceedirg aggressively
to collect the Target Obligation because TD Bank had incurred the expense of hiring a law firm,
such as PATENAUDE, whose licensed attorneys had personally taken the time to review the
particular circumstances of her account before writing them a letter and whose licensed attorneys
were prepared to use the legal processes in Wisconsin to collect the debt.

33. Anunsophisticated consumer would understand from the Letter that
PATENAUDE was acting as a licensed attorney for TD Bank in communicating with a
Wisconsin consumer concerning alleged debt.

34. From the Letter, an unsophisticated consumer would believe and expect that TD
Bank had hired PATENAUDE for the express purpose of pursuing legal action against them if
the debt remained unpaid.

35. From the Letter, an unsophisticated consumer would believe that if they failed to
pay the amount of money demanded by PATENAUDE, then those lawyer(s), who she or he
believed were licensed to practice law in the State of Wisconsin, would use the legal process
with which they are familiar and for the use of which they are specifically trained to obtain a

mandatory order of payment, which order would be enforceable by penalties within the power of

Page 7 of 11

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 7 of 14 Document 1-1
Case 2020CV000834 Document 2 Filed 10-30-2020 Page 8 of 11

Wisconsin courts to impose.

36. The only purpose of the Letter was to scare unsophisticated consumers into
believing that TD Bank had hired attomeys who were prepared to, and regularly do, sue
consumers if quick arrangements are not made to pay their alleged debts.

37. The Letter falsely represents and implies that a licensed attorney was directly or
personally involved in reviewing Plaintiff's file or account prior to mailing the Letter.

38. By the Letter, PATENAUDE intended to communicate a heightened
aggressiveness to collect the Target Obligation as compared to dunning letters from non-attomey
collection companies and intended that the unsophisticated consumer would react with a
commensurate level of alarm and concer, thereby giving PATENAUDE an unfair business
advantage over non-attorney debt collection companies who collect debts in the State of
Wisconsin.

39. As Plaintiff understood the Letter, PATENAUDE raised the specter of potential
legal action to collect the Target Obligation by sending a letter which prominently emphasized it
is a large law firm with a number of offices around the country.

40. In fact, no person acting in the capacity of an attorney was involved in sending the
Letter to Plaintiff.

41. Upon information and belief, as of the filing of this complaint, which is almost 9
months after the Letter, PATENAUDE has not filed any lawsuit against Plaintiff to recover the
Target Obligation according to a search of Outagamie County Court records.

42. Sometime after receiving the Letter, Plaintiff became informed and now believes,
and on that basis alleges, that the Letter is actually a computer-generated, mass-produced, letter

that is sent to consumers at-large without any meaningful attorney review or involvement.

Page 8 of 11

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 8 of14 Document 1-1
Case 2020C'V000834 Dacument 2 Filed 10-30-2020 Page 9 of 11

43. Plaintiff is informed and believes and, on that basis alleges, that PATENAUDE
does not employ any attorneys who are licensed to practice law in the State of Wisconsin.

44, Plaintiff is informed and believes and, on that basis alleges, that with respect to
consumers in the State of Wisconsin, PATENAUDE never pursues legal action concerning the
debts it seeks to collect nor does TD Bank, USA, N.A. ever authorize PATENAUDE to pursue
legal action.

45. Plaintiff is informed and believes, and on that basis alleges, that PATENAUDE
acts solely as a debt collector and not in any legal capacity when sending collection letters to
Plaintiff and other similarly situated consumers in the State of Wisconsin.

46. PATENAUDE deprived WESTBY of non-misleading information in connection

with it’s attempt to collect a debt.

Vv. CAUSE OF ACTION FOR VIOLATION OF
THE FAIR DEBT COLLECTION PRACTICES ACT

51. The factual allegations in the preceding paragraphs are realleged and incorporated

by reference.
52. Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
33. The Debt is a “debt” as defined by 15 U.S.C. §1692a(5).
54, Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
55. Exhibit A is a “communication” as defined by 15 U.S.C. § 1692a(2).
56. The use and mailing of Exhibit A by Defendant violated the FDCPA in one or

more following ways:

(1) Using a false, deceptive, or misleading representation or means in

violation of 15 U.S.C. § 1692e;

Page 9 of 11

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 9of14 Document 1-1
Case 2020CV000834 Document 2 Filed 10-30-2020 Page 10 of 11

37,

(2)

(3)

(4)

Falsely representing the character, amount, or legal status of any debt in
violation of 15 U.S.C. § 1692e(2)(A);

Using any false representation or deceptive means to collect or attempt to
collect any debt or to obtain information concerning a consumer, in
violation 15 U.S.C. § 1692e(10); and

Using unfair or unconscionable means in violation of 15 U.S.C. § 1692f.

VI. PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendant. Specifically,

Plaintiff seeks entry of an Order:

38.

(1)

(2)

(3)

(4)

Awarding statutory damages to Plaintiff pursuant to 15 U.S.C.

§ 1692k(a)(2)(A);

Awarding attorney’s fees, litigation expenses, and costs pursuant to 15
U.S.C. § 1692k(a)(3);

Awarding, to the extent the recovery of attorney’s fees, litigation
expenses, and costs pursuant to 15 U.S.C. § 1692k(a)(3) causes a negative
tax consequence to Plaintiff, a sum sufficient to ameliorate such
consequences; and

Ordering such other and further relief as may be just and proper.

VIL. JURY DEMAND

Trial by jury is demanded on all issues so triable.

Page 10 of 11

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 10o0f14 Document 1-1
Case 2020CV000834 Document 2 Filed 10-30-2020 Page 11 of 11

s/Francis R. Greene
Dated: October 30, 2020 Francis R. Greene
Francis R. Greene (WI Bar # 1115577)
Attorney for Plaintiff, Jan L. Westby
STERN*THOMASSON LLP
3010 South Appleton Road
Menasha, Wisconsin 54952
Telephone (973) 379-7500
E-mail: Francis@SternThomasson.com

Page 11 of 11

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 11o0f14 Document 1-1
Case 2020CV000834 Document3 Filed 10-30-2020 Page 1 of 3
FILED

10-30-2020
Clerk of Circuit Court
Outagamie County

2020CV000834

Exhibit A

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 12 o0f14 Document 1-1
. Case 2020CV000834 Document3 Filed 10-30-2020 Page 2 of 3
LAW OFFICES OF

PATENAUDE & FELIX, A.P.C.

A PROFESSIONAL LAW CORPORATION
4545 MURPILY CANYON ROAD, 3RD FLOOR, SAN DIEGO, CALIFORNIA 92123
TEL (858) 244-7600 OR (800) 832-7675 | FAX (858) $36-0318 | WEBSITE; WWW. PANDF.US

 

AHIZONA LOS ANGELES NEVADA NEW MEXICO OREGON PENNSYLVANIA WASHINGTON
260 NORTH HAYDEN RD, S8000WENSMOUTH AVE. 7271 W.CHARLESTON  SSGQMENAUL BUND SE 1618 SW Ist AVE JO. CORPORATE DRIVE = IS101 ah AVE WEST,
SUITE #107 SUSTE #290 BLVD, SUITE #100 SUITE A313 SUITE. #208 SOUTHPOINTE, SUITE205 SUITE 1290
SCOPTSDALE. AZ 8525} CANOGA PARK, CA 91303. LAS VEGAS. NV BVI? ALBUQUERQUE, NM 87112 PORTLAND. OR #120 CANONSBURG, PA ISIE) LYNNWOOD, WA Sua
TEL: (800) 812-7675 TEL: (813) 784.3366 TEL: (702) 952-2032 “TER: (800) 342-7674 TEL: (503) 208-267) | TEL: (412) 42-7675 ‘TEL: (423) 161-1862
FAX: (80) 47-2783 PAX: (888) 905-7044 (800}-667-3002 FAN: (8587 BIG05 16 (800) 822-7675 (866) 772-7675 (800) 832-7675

FAX: (702) 992.6186 PAX: (302) 064-8356 FAN: (419) 420-7670 FAX: (435) 967-3505

February 10, 2020

JAN WESTBY

SHIOCTON, WI 541709010

RE: Our Client: TD Bank USA, N.A. / Target Credit Card
Account ID Number: 00037741407
Tolal Due: $1270.98
Minimum Due: $310,00

Dear JAN WESTBY:

Please be advised that the above-referenced debt has been, assigned to this firm to initiate collection
efforts regarding your delinquent outstanding balance to our client, Because of intcrest, late charges,
and other charges the amount duc on the day you pay may be greater. Please call our office to get an
exact payoff amount. In the event that an adjustment is necessary after we receive your payment, we will
inform you prior to depositing your payment. You can contact our office at (866) 606-3290 ext. 8900,

Unless you notify this office within 30 days after receiving this nolice that you dispute the validity of
this debt or any portion thereof, this office will assume this debt is valid. If you notify this office in
weiling within 30 days from receiving this notice that you dispute the validity of this debt or any portion
thereof, this office will obiain verification of the debt o1 obtain a copy ofa judgment and mail you a
copy of such judgment or verification. If you request this office in writing within 30 days after receiving

this notice this office will provide you with the name and address of the original creditor, if different
fun Ue cutrenl cieditur.

This is an attempt to collect a debt a

 
  
    

Jany information obtained will be used for that purpose.
}
Very truly yours,

LAW OFFICE OF PATEN

Patenaude & Felix, A.P.C. maintains office hours from 7am — 8pm Pacific Time (PT) Monday through
Thursday, 8am — Spm PT Friday and 8am — noon PT Saturday

THIS COMMUNICATION IS FROM A DEBT COLLECTOR
NOTICE; PLEASE SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 13 o0f14 Document 1-1
A

Case 2020CV000834 Document 3 Filed 10-30-2020 Page 3 of 3

We are required under state law to notify consumers of the following information. This list does
not contain a complete list of the rights consumers have wnder state and federal law,

California

The state Rosenthal Fair Debt Collection Practices Act and the fedcral Fair Debt Collection Practices
Act require that, except under unusual circumstances, collectors may not contact you before 8 a.m. or
after 9 p.m. They may not harass you by using threats of violence or arrest or by using obscene
language. Collectors:may not use false or misleading statements or call you at work if they know or
have reason to know that you may not receive personal calls at work, For the most ‘part, collectors may
not tell another person, other than your attorney or spouse, about your debt. Collectors may contact
another person to confirm your location or enforce a judgment. For more information about debt
collection activities, you may contact the Federal Trade Commission at 1-877-FTC-HELP or

www. fic. gov.

Colorado

FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT,
SEE WWW.COLORADOATTORNEYGENERAL.GOV/CA.

A CONSUMER HAS THE RIGHT TO REQUEST IN WRITING THAT A DEBT COLLECTOR OR
COLLECTION AGENCY CEASE FURTHER COMMUNCIATION WITH THE CONSUMER, A
WRITTEN REQUEST TO CEASE COMMUNCIATION WILL NOT PROHIBIT THE DEBT
COLLECTOR OR COLLECTION AGENCY FROM TAKING ANY OTHER ACTION
AUTHORIZED BY LAW TO COLLECT THE DEBT.

New Mexico

We are required by New Mexico Attorney General Rule tomotify you of the following information. This
information is riot legal advice. The debt may be toawid.gaeyven to be sued on it in court. [fit is too old,
you can’t be required to pay it through a lawsuit. You can renew the debt and start the time for the filing
ofa lawsuit against you to collect the debt if you do any of the following: make any. payment of the
debt; sign a paper in which you admit that you owe the debt or in which you make-a new promise to pay;

sign a paper in which you give up (“waive”) your right to stop the debt collector from suing you in court
to collect the debt.

Case 1:20-cv-01866-WCG Filed 12/17/20 Page 14 o0f14 Document 1-1
